DETAILED ACTION 
The present application, filed on 11/8/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This appln claims benefit of 62/868,610 06/28/2019. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Objections
	Claim 13 is objected to reciting “… display and movement, respectfully [sic], based …” The sentence appears to make no sense. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 15 and the therefrom dependent claims are directed respectively to a system, to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: display promotional advertisements; determine targets according to the promotional advertisements. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (B) additional remaining claim elements are: one or more processors and memory in communication with the drone. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. promotional advertisement members; one or more processors and memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, (B) additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: one or more processors and memory in communication with the drone. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: promotional advertisement members; one or more processors and memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 9, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: display promotional advertisements; secure the digital screen in a position hovering in air. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone.  If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. (C) In particular, stripped of those claim elements that are directed to an abstract idea, recited computing elements, i.e. digital screen are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: 
Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to:, the recited computing elements of the independent claims are: a digital screen. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 15, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: activating a drone having one or more promotional advertisement members; beginning display of the promotional advertisements; observing and relaying data to one or more processors and memory; determining the target. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements by utilizing a drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: activating a drone; observing and relaying data to one or more processors. When considered individually, these additional claim elements represent general receipt and transmission, as well preparation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to activating a drone; observing and relaying data to one or more processors. When considered individually, these additional claim elements represent general receipt and transmission, as well preparation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display static images. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display dynamic images or video. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display promotional advertisements. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: control movement of the hovering mechanism, When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Regarding the claim element “relay content to the screen”: When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive content of the promotional advertisements. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: relay information observed to one or more processors. . When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive instructions for display and movement. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing the data using artificial intelligence and/or machine learning techniques. When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: navigating the drone to an ideal position.  When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining if a response to a particular promotional advertisement is received from the target. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: engaging the target with respect to the promotional advertisement. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere outputting or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a plurality of targets to display a particular promotional advertisement.  When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-3,7-8,14, are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: support structure; promotional advertisement; processors and memory; instructions for movement. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2, fig3 and [0043]-[0048], including among others: drone; advertisement panel; display screen; cpu; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 15-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 15-20 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 15-20 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 is rejected for reciting the subject matter “control movement of hovering mechanism” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification attempts to describe the term “control movement of hovering mechanism.” No specific information, like calculation method or algorithm is provided; i.e. HOW the function is performed. In addition, the specification verbally recites (ipsis verbis) the language of the claim. While the specification discloses the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the calculation is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “control movement of hovering mechanism” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “control movement of hovering mechanism” as any type of control, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 

Claims 15-20 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 is rejected for reciting the subject matter “activating a drone” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification attempts to describe the term “activating a drone.” No specific information, like calculation method or algorithm is provided; i.e. HOW the function is performed. In addition, the specification verbally recites (ipsis verbis) the language of the claim. While the specification discloses the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the calculation is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “activating a drone” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “activating a drone” as any type of action, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose.

	The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Whether a position or location is “ideal”  is a matter of opinion; reasonable people would reasonably disagree if the position or location are ideal. See MPEP 2173.05(B) and authorities cited therein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130).  
Regarding Claim 1  – Hafeez first embodiment discloses: A hovering promotional advertisement apparatus, comprising: 
one or more promotional advertisement members attached to the drone and configured to 
	display promotional advertisements; and {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}    
	one or more processors and memory in communication with the drone, the one or more processors and memory configured to determine targets according to the promotional advertisements. {see at least fig9, rc714-rc716, [0064] determines targets}    

Hafeez first embodiment does not disclose, however, Hafeez second embodiment discloses: 
	 a drone; {see at least fig1, rc300a-rc300c, [0040] UAV (reads on drone); [0002]-[0005] drones}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez first embodiment to include the elements of Hafeez second embodiment.  One would have been motivated to do so, in order to provide a better advertisements delivery.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez first embodiment evidently discloses displaying promotional advertisements to targets.  Hafeez second embodiment is merely relied upon to illustrate the functionality of a drone in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a drone are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez first embodiment, as well as Hafeez second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez. 

Regarding Claim 2 – Hafeez discloses the limitations of Claim 1. Hafeez further discloses:  
	a support structure to support the one or more promotional advertisement members beneath the drone in an orientation so as to be visible from all directions in a horizontal plane beneath the drone. {see at least fig5, [0055]-[0057]}    

Regarding Claim 3 – Hafeez discloses the limitations of Claim 1. Hafeez further discloses:  
	wherein the one or more promotional advertisement members include at least one digital display screen. {see at least [0007]-[0008], [0012], [0014]-[0015], [0018] flight means, display screen}    

Regarding Claim 4 – Hafeez discloses the limitations of Claim 3. Hafeez further discloses:  wherein the at least one digital display screen is configured to 
	display static images. {see at least [0040] The messages stored on the database 108 may be any type of messages. The messages stored on the database 108 may be text messages, video messages, audio messages, audiovisual messages, or any other type of content. The messages may store any type of content, such as advertising message, public service announcement, weather warning, time, temperature, commercial, video, or any other type of media content.}    

Regarding Claim 5 – Hafeez discloses the limitations of Claim 3. Hafeez further discloses:  wherein the at least one digital display screen is configured to 
	display dynamic images or video. {see at least [0040] The messages stored on the database 108 may be any type of messages. The messages stored on the database 108 may be text messages, video messages, audio messages, audiovisual messages, or any other type of content. The messages may store any type of content, such as advertising message, public service announcement, weather warning, time, temperature, commercial, video, or any other type of media content.}     

Regarding Claim 6 – Hafeez discloses the limitations of Claim 3. Hafeez further discloses:  wherein the at least one digital display screen is configured to 
	display promotional advertisements on a sequential continuous basis while hovering. {see at least [0040] The messages stored on the database 108 may be any type of messages. The messages stored on the database 108 may be text messages, video messages, audio messages, audiovisual messages, or any other type of content. The messages may store any type of content, such as advertising message, public service announcement, weather warning, time, temperature, commercial, video, or any other type of media content.}     

Regarding Claim 7 – Hafeez discloses the limitations of Claim 1. Hafeez further discloses:  
	wherein the one or more processors and memory are disposed onboard the drone. {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}    

Regarding Claim 8 – Hafeez discloses the limitations of Claim 1. Hafeez further discloses:  
	wherein the one or more processors and memory are disposed remotely from the drone such that the drone communicates wirelessly with the one or more processors and memory. . {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}    

Regarding Claim 15  – Hafeez discloses:   A method for displaying promotional advertisements to a target, the method comprising: 
	activating a drone having one or more promotional advertisement members attached to the drone; {see at least fig8, rc700-rc714, [0060]-[0063] reads on activating the UAV}    
	beginning display of the promotional advertisements; {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}     
	observing and relaying data to one or more processors and memory in communication with the drone; and {see at least fig1, rc100, rc200, rc300, [0039] UAV may communicate with server over charging station or directly}      
	determining the target according to the one or more promotional advertisements. {see at least fig9, rc714-rc716, [0064] determines targets}    

Regarding Claim 17 – Hafeez discloses the limitations of Claim 15. Hafeez further discloses:  
	navigating the drone to an ideal position for a target to see the promotional advertisements. {see at least fig12, rc910, rc912, rc914, [0068] UAV flies to location}    

Regarding Claim 18 – Hafeez discloses the limitations of Claim 15. Hafeez further discloses:  
	determining if a response to a particular promotional advertisement is received from the target. {see at least fig10, rc728-rc734, [0066] measure feedback from audience}    

Regarding Claim 19 – Hafeez discloses the limitations of Claim 15. Hafeez further discloses:  
	engaging the target with respect to the promotional advertisement. {see at least fig9, rc714-rc716, [0064] determines targets; fig14, rc1100, [0070] engagement level}    	

Regarding Claim 20 – Hafeez discloses the limitations of Claim 15. Hafeez further discloses:  
	determining a plurality of targets to display a particular promotional advertisement that appeals to more than one target. {see at least fig9, rc714-rc716, [0064] determines targets. Referring to advertisements as “promotional advertisement that appeals to more than one target”, absent any form or structure to distinguish it from any kind of information, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}     


Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130), in view of Maor (US 2019/0166765).  
Regarding Claim 9  – Hafeez discloses:   
A hovering promotional advertisement apparatus, comprising: a digital screen configured to 
	display promotional advertisements; and {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}    
a hovering mechanism configured to 
	 … digital screen … {see at least [0007]-[0008], [0014]-[0015] display screen}   

Hafeez does not disclose, however, Maor discloses: 
secure the … in a position hovering in air. {see at least [0064] algorithm for drone to hover over in fixed position}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez to include the elements of Maor. One would have been motivated to do so, in order to create the best conditions for delivering an advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez evidently discloses displaying promotional advertisements to targets.  Maor is merely relied upon to illustrate the functionality of a hovering position in the air in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as a hovering position in the air are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, as well as Maor would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez / Maor. 

Regarding Claim 10 – Haffez, Maor discloses the limitations of Claim 1. Haffez further discloses:  wherein the digital screen connects wirelessly with a controller configured to: 
	relay content of the promotional advertisements to the screen. {see at least fig8, rc712, rc714, [0063] message is diplayed}    

Maor further discloses: 
control movement of the hovering mechanism, and {see at least [0064] algorithm for drone to hover over in fixed position}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haffez, Maor to include additional elements of Maor.  One would have been motivated to do so, in order to create the best conditions for delivering an advertisement.  In the instant case, Haffez, Maor evidently discloses displaying promotional advertisements to targets.  Maor is merely relied upon to illustrate the additional functionality of controlling the hovering mechanism in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 11 – Haffez, Maor discloses the limitations of Claim 1. Haffez further discloses:  wherein the digital screen connects wirelessly to a cloud service to 
	receive content of the promotional advertisements to display on the digital screen. {see at least fig8, rc712, rc714, [0063] message is received}    

Regarding Claim 12 – Haffez, Maor discloses the limitations of Claim 1. Haffez further discloses:  
sensory data observation equipment including at least one digital camera to 
	relay information observed to one or more processors and memory in communication with the digital screen and the hovering mechanism. {see at least fig9, rc900-rc905, [0068] transmit information to server}    


Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130), in view of Maor (US 2019/0166765), in further view of Pratt et al (US 2019/0384788).  
Regarding Claim 13 – Haffez, Maor discloses the limitations of Claim 12. Haffez further discloses:  wherein the digital screen and the hovering mechanism are configured to 
	receive instructions for display and movement, respectfully, based on analysis of the information observed by the sensory data observation equipment, and {see at least fig8, rc710-rc714, [0063] display message; [0004]-[0005] advertisements}    

Haffez, Maor does not disclose, however, Pratt discloses: 
	wherein the analysis is performed by the one or more processors and memory according to artificial intelligence processing or machine learning processing techniques. {see at least [0087] analyze data, artificial intelligence, machine learning for movement}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haffez, Maor to include the elements of Pratt.  One would have been motivated to do so, in order to benefit from a most efficient analysis tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Haffez, Maor evidently discloses displaying promotional advertisements to targets.  Pratt is merely relied upon to illustrate the functionality of using machine learning techniques in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as using machine learning techniques are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Haffez, Maor, as well as Pratt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Haffez, Maor / Pratt. 

Regarding Claim 14 – Haffez, Maor, Pratt discloses the limitations of Claim 13. Haffez further discloses:  
	wherein the instructions for movement of the hovering mechanism include ideal location information for where the promotional advertisements are visible or audible to a target of the promotional advertisements. {see at least fig5, [0055]-[0057]}    


Claim 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Hafeez et al (US 2018/0308130), in view of Pratt et al (US 2019/0384788).  
Regarding Claim 16 – Hafeez discloses the limitations of Claim 15. Hafeez does not disclose, however, Pratt discloses:  
	analyzing the data using artificial intelligence and/or machine learning techniques. {see at least [0087] analyze data, artificial intelligence, machine learning}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hafeez to include the elements of Pratt.  One would have been motivated to do so, in order to benefit from a most efficient analysis tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hafeez evidently discloses displaying promotional advertisements to targets.  Pratt is merely relied upon to illustrate the functionality of using machine learning techniques in the same or similar context.  As best understood by Examiner, since both displaying promotional advertisements to targets, as well as using machine learning techniques are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hafeez, as well as Pratt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hafeez / Pratt. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20170137125 A1	2017-05-18	13	Kales; Jolanda Jacoba Maria	Drone, Method And Systems For Airborne Visualization
0	US 20180322749 A1	2018-11-08	30	KEMPEL; Doron et al.	SYSTEM AND METHOD FOR THREAT MONITORING, DETECTION, AND RESPONSE
0	US 20210129982 A1	2021-05-06	46	COLLINS; Gaemus et al.	SYSTEM AND METHOD FOR DRONE TETHERING



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622